AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as
of June 19, 2007, by and among The Allied Defense Group, Inc., a Delaware
corporation with its corporate headquarters located at 8000 Towers Crescent
Drive, Suite 260, Vienna, Virginia 22182 (the "Company”), and the investors
listed on the Schedule of Buyers attached hereto (individually, a "Buyer” and
collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers entered into that certain Securities Purchase
Agreement, dated as of March 9, 2006 (the “Original Closing Date”) (as amended
from time to time in accordance with its terms, the “Original Securities
Purchase Agreement”), whereby the Company, among other things, issued (i) that
aggregate principal amount of senior subordinated convertible notes (the
“Original Notes”), set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers and (ii) warrants (the “Warrants”), to acquire up to that
number of additional shares of the Company’s common stock, par value $0.10 per
share (the "Common Stock”) set forth opposite such Buyer’s name in column (9) of
the Schedule of Buyers (as exercised, collectively, the “Warrant Shares”).

B. The Company has authorized a new series of senior secured convertible notes
of the Company, in substantially the form attached hereto as Exhibit A-2, which
shall be convertible into Common Stock in accordance with the terms of such
Notes.

C. Each Buyer and the Company wishes to exchange in the Initial Closing (as
defined in Section 1(a)(i) below), upon the terms and conditions stated in this
Agreement, that aggregate principal amount of Original Notes set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers (which aggregate
amount for all Buyers is $30,000,000) for (i) that aggregate principal amount of
Notes, in substantially the form attached hereto as Exhibit A-2 (collectively,
the “Amended Notes”), as set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers (which aggregate amount for all Buyers shall be the sum
of (x) $27,132,192 and (y) the product of (I) the number of calendar days during
the period commencing on the date hereof and ending on the Initial Closing Date
and (II) $10,273.97) (the Common Stock received upon such conversion,
collectively, the “Amended Conversion Shares”), (ii) that aggregate number of
shares (the “144 Common Shares”) of the Common Stock, set forth opposite such
Buyer’s name in column (7) on the Schedule of Buyers attached hereto (which
aggregate amount for all Buyers shall be 613,142) and (iii) that aggregate
number of shares (the “Other Common Shares”, and together with the 144 Common
Shares, the “Common Shares”) of the Common Stock, set forth opposite such
Buyer’s name in column (8) on the Schedule of Buyers attached hereto (which
aggregate amount for all Buyers shall be 674,858).

D. The issuance of the Amended Notes and Common Shares pursuant to this
Agreement in exchange for the surrender (and cancellation) of the Original Notes
is being made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”).

E. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, in the Initial Closing (as defined in
Section 1(a)(i) below), that aggregate principal amount of Notes, in
substantially the form attached hereto as Exhibit A-2 (collectively, the
“Initial Notes”), set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers (which aggregate amount for all Buyers shall be the sum of
(x) $5,000,000 and (y) the Legal Counsel Fee Amount) (as converted,
collectively, the “Initial Conversion Shares”).

F. Subject to the terms and conditions set forth in this Agreement, upon the
satisfaction of certain conditions, the Buyers shall have the right to purchase
or may be required to purchase in an Additional Closing (as defined in
Section 1(a)(ii) below), that aggregate principal amount of Notes, in
substantially the form attached hereto as Exhibit A-2 (collectively, the
"Additional Notes” and, together with the Amended Notes and Initial Notes, the
“Notes”), set forth opposite such Buyer’s name in column (6) on the Schedule of
Buyers (which aggregate amount for all Buyers shall be $10,000,000) (as
converted, collectively, the “Additional Conversion Shares” and, collectively
with the Amended Conversion Shares and Initial Conversion Shares, the
“Conversion Shares”).

G. The Notes bear interest, which at the option of the Company, subject to
certain conditions, may be paid in shares of Common Stock (the “Interest
Shares”).

H. The issuance of the Initial Notes and Additional Notes pursuant to this
Agreement is being made in reliance upon the exemption from registration
afforded by Section 4(2) of the 1933 Act and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act.

I. On or prior to the Initial Closing Date, unless the Company directs otherwise
in a written notice to the Buyers (an “Escrow Waiver Event”), the parties hereto
and Wilmington Trust Company, a financial institution chartered under the laws
of the State of Delaware, as escrow agent (the "Escrow Agent”) are executing and
delivering an escrow agreement, in the form attached hereto as Exhibit K (the
“Escrow Agreement”), pursuant to which the Buyers have agreed to deposit with
the Escrow Agent such amount set forth opposite such Buyer’s name in column
(12) on the Schedule of Buyers (which aggregate amount for all Buyers shall be
$5,000,000) (the “Escrow Amount”), which shall be held in escrow by the Escrow
Agent in accordance with the terms and conditions of the Escrow Agreement and,
subject to the satisfaction of certain conditions, applied as payment in part of
the Additional Purchase Price (as defined below) in the Additional Closing.

J. On the Initial Closing Date, the parties hereto are executing and delivering
an Amended and Restated Registration Rights Agreement, substantially in the form
attached hereto as Exhibit C (as amended or modified from time to time in
accordance with its terms, the “Registration Rights Agreement”), pursuant to
which the Company has agreed to provide certain registration rights with respect
to the Conversion Shares, the Warrant Shares under the 1933 Act and the rules
and regulations promulgated thereunder, and applicable state securities laws.
The Registration Rights Agreement amends and restates the terms and conditions
of that certain Registration Rights Agreement, by and among the Company and the
Buyers, dated as of the Original Closing Date.

K. The Notes, the Conversion Shares, the Common Shares, the Interest Shares, the
Warrants and the Warrant Shares, collectively, are referred to herein as the
“Securities”.

L. The Notes will rank senior to all outstanding and future indebtedness of the
Company, subject to Permitted Senior Indebtedness (as defined in the Notes), and
will be secured by a first priority, perfected security interest in all of the
assets of the Company and the stock and assets of each of the Company’s United
States subsidiaries and 65% of the stock of ARC Europe, S.A. and Allied Research
Corporation Limited, as evidenced by (i) a security agreement, in the form
attached hereto as Exhibit H (as amended or modified from time to time in
accordance with its terms, the “ Security Agreement”), (ii) a pledge agreement,
in the form attached hereto as Exhibit I (as amended or modified from time to
time in accordance with its terms, the “ Pledge Agreement”), and (iii) the
guarantees of certain subsidiaries of the Company in the form attached hereto as
Exhibit J (as amended or modified from time to time in accordance with its
terms, the “Guarantees” and together with the Pledge Agreement, the Security
Agreement, and any ancillary documents related thereto, collectively the
“Security Documents”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:



  1.   EXCHANGE OF ORIGINAL NOTES FOR AMENDED NOTES AND COMMON SHARES; PURCHASE
AND SALE OF ADDITIONAL NOTES.

(a) Issuance of Notes and Common Shares.

(i) Cancellation of Original Notes; Issuance of Amended Notes, Initial Notes and
Common Shares. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6(a) and 7(a) below, on the Initial Closing Date (as defined
below), (I) (i) the Company shall issue, sell and deliver to each applicable
Buyer, and each such Buyer severally, but not jointly, agrees to accept and
purchase, (x) a principal amount of Amended Notes as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers and (y) that aggregate
number of Common Shares as is set forth opposite such Buyer’s name in column
(7) on the Schedule of Buyers, and (ii) each Buyer shall surrender to the
Company at the Initial Closing (as defined below) contemplated by this
Agreement, the Original Note issued to such Buyer and (II) the Company shall
issue and sell to, and each such Buyer severally, but not jointly, agrees to
purchase from the Company on the Initial Closing Date, such principal amount of
Initial Notes as is set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers (collectively, the “Initial Closing”).

(ii) Additional Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 1(c), 6(b) and 7(b) below, the Company shall issue and
sell to each Buyer required to participate in such Additional Closing pursuant
to Section 1(c) below, and each such Buyer severally, but not jointly, agrees to
purchase from the Company on such Additional Closing Date (as defined below), a
principal amount of Additional Notes as is set forth opposite such Buyer’s name
in column (6) on the Schedule of Buyers (each, an “Additional Closing”).

(iii) Closing. The Initial Closing and the Additional Closings are each referred
to in this Agreement as a “Closing”. Each Closing shall occur on the applicable
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

(iv) Purchase Price. The Amended Notes and Common Shares shall be issued to each
Buyer in exchange for the Original Notes and without the payment of any
additional consideration. The purchase price for each Buyer of the Initial Notes
to be purchased by each such Buyer at the Initial Closing shall be the amount
set forth opposite such Buyer’s name in column (10) of the Schedule of Buyers
(collectively, the “Initial Purchase Price”). The purchase price for each Buyer
of the Additional Notes to be purchased by each such Buyer at the Additional
Closing shall be the amount set forth opposite such Buyer’s name in column
(11) of the Schedule of Buyers (collectively, the “Additional Purchase Price”,
and together with the Initial Purchase Price, the “Purchase Price”).

(v) Escrow Agreement. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6(a) and 7(a) below, on the Initial Closing Date (as
defined below), unless an Escrow Waiver Event has occurred prior to the Initial
Closing Date, each Buyer shall deposit its Escrow Amount with the Escrow Agent.
The parties hereto agree that if the Additional Closing does not occur prior to
the thirtieth (30th) calendar day after the Initial Closing Date (the “Escrow
Termination Date”) and an Escrow Waiver Event has not occurred prior to the
Initial Closing Date, such parties shall jointly instruct the Escrow Agent to
return the Escrow Amount to the Buyers. On the Additional Closing Date, if any,
unless an Escrow Waiver Event has occurred prior to the Initial Closing Date,
such parties shall jointly instruct the Escrow Agent to release the Escrow
Amount to the Company.

(b) Initial Closing Date. The date and time of the Initial Closing (the “Initial
Closing Date”) shall be 10:00 a.m., New York City Time, on the date hereof after
notification of satisfaction (or waiver) of the conditions to the Initial
Closing set forth in Sections 6(a) and 7(a) below (or such later date as is
mutually agreed to by the Company and each Buyer).

(c) Additional Closing Date.

(i) The date and time of the Additional Closings (the “Additional Closing Date,”
and together with the Initial Closing Date, each a “Closing Date” and
collectively, the “Closing Dates”) shall be 10:00 a.m., New York City Time, on
the date specified in the applicable Additional Closing Notice (as defined
below), subject to satisfaction (or waiver) of the conditions to each Additional
Closing set forth in Sections 6(b) and 7(b) and the conditions contained in this
Section 1(c) (or such later date as is mutually agreed to by the Company and the
applicable Buyer).

(ii) Subject to the requirements of Sections 6(b) and 7(b) and the conditions
contained in this Section 1(c), following (x) the delivery of a certificate of
the Company in the form attached hereto as Exhibit L (the “MECAR Certificate”),
certifying that the MECAR Contract (I) has been duly executed and delivered by
the parties thereto (the date of the execution thereof, the "MECAR Execution
Date”) and (II) is a validly binding and enforceable agreement of the parties
thereto and (y) the public announcement of the execution of the MECAR Contract
(as defined in the MECAR Certificate) and the filing of the MECAR Certificate as
an exhibit to a filing by the Company with the SEC, at any time prior to the
Escrow Termination Date, the Company shall have the right to require each Buyer
to purchase, at one Closing, the principal amount of Additional Notes as is set
forth opposite such Buyer’s name in column (6) on the Schedule of Buyers (as
provided by the Company, a “Additional Closing Notice”); provided, that if the
Company elects to deliver a Additional Closing Notice to any Buyer, it must
deliver an identical Additional Closing Notice to all Buyers. Any Additional
Closing Notice delivered by the Company shall be irrevocable. Notwithstanding
anything herein to the contrary, at any time on or after the MECAR Execution
Date, upon the Company’s receipt of one or more written notices by the holders
of a majority of the Notes then outstanding, in the aggregate, electing to cause
the Additional Closing to occur, the Company shall within one (1) Business Day
thereafter deliver Additional Closing Notices to the Buyers. Each Additional
Closing Notice shall contain a proposed Additional Closing Date that shall be at
least five (5) Business Days but not more than ten (10) Business Days following
the date of delivery of such Additional Closing Notice to the Buyers. Each
Additional Closing Notice shall set forth (i) the principal amount of Additional
Notes to be purchased by each Buyer at the Additional Closing and (ii) the
proposed Additional Closing Date. As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.

(d) Form of Payment. On the Initial Closing Date, (i) each Buyer shall deliver,
or cause to be delivered, for cancellation, the Original Note of such Buyer to
the Company for the Amended Notes (in such principal amounts as such Buyer has
agreed, and in the manner the Buyer may reasonably request, in accordance with
Section 1 of this Agreement) and Common Shares (in such amounts as such Buyer
has agreed, and in the manner the Buyer may reasonably request, in accordance
with Section 1 of this Agreement) to by issued and sold to such Buyer at the
Initial Closing and (ii) each Buyer shall pay the Initial Purchase Price (less,
in the case of Kings Road Investments Ltd. and Castlerigg Master Investments
Ltd., the amounts withheld pursuant to Section 4(g) below) to the Company for
the Initial Notes to be issued and sold to such Buyer at the Initial Closing by
wire transfer of immediately available funds for such Initial Purchase Price in
accordance with the Company’s written wire instructions. The parties acknowledge
that the amount to be paid by the Buyers to the Company, in the aggregate, on
the Initial Closing Date from the Initial Purchase Price (net of the amounts
deducted to pay the Legal Counsel Fee Amount pursuant to Section 4(g) below)
shall equal $5,000,000. On the Additional Closing Date, each Buyer shall pay the
Additional Purchase Price (less (x) the Escrow Amount if the Escrow Waiver Event
has not occurred prior to the Initial Closing Date and (y) in the case of Kings
Road Investments Ltd. and Castlerigg Master Investments Ltd., the amounts
withheld pursuant to Section 4(g)) to the Company for the Additional Notes to be
issued and sold to such Buyer at the Additional Closing by wire transfer of
immediately available funds for such Additional Purchase Price (less the Escrow
Amount) in accordance with the Company’s written wire instructions. At each
Closing, the Company shall deliver to each Buyer the Notes (in the principal
amounts as such Buyer is entitled, in such manner as the Buyer may reasonably
request) and, as applicable, the Common Shares (in such amounts as such Buyer is
entitled, in such manner as the Buyer may reasonably request) which such Buyer
is then purchasing duly executed on behalf of the Company and registered in the
name of such Buyer or its designee.

(e) Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Amended Notes and the Common Shares may be tacked onto
the holding period of the Original Notes, and the Company agrees not to take a
position contrary to this Section 1(e), including, without limitation, with
respect to the application of the terms and conditions set forth in Section 2(g)
below. The Company acknowledges that the 144 Common Shares shall be issued to
each Buyer without any restrictive legend on the Initial Closing Date in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
1933 Act and Rule 144.

(f) Mutual Releases.

(i) For purposes of this Agreement, “Existing Claims” shall mean any and all
claims, liabilities, rights and causes of action, whether known or unknown,
relating to the purported events of default set forth in any Event of Default
Notice (as defined in the Original Notes) delivered to the Company prior to the
Initial Closing Date and any other potential claims arising under, based on or
related to any fact, matter, act or omission, cause, transaction, occurrence or
thing arising under or related to any of the Transaction Documents (as defined
in the Original Securities Purchase Agreement) or any of the transactions
contemplated thereby. In consideration of the release set forth in
Section 1(f)(ii) and the transactions contemplated by this Agreement, effective
as of the Initial Closing, each Buyer, only on behalf of itself and, to the
extent permitted by law, its current and former heirs, executors,
administrators, devisees, trustees, partners, directors, officers, shareholders,
employees, consultants, representatives, predecessors, principals, agents,
parents, associates, affiliates, subsidiaries, attorneys, accountants,
successors, successors-in-interest and assignees (collectively, the “Buyer
Releasing Persons”), hereby waives and releases, to the fullest extent permitted
by law, any and all claims, rights and causes of action relating to the Existing
Claims that any of the Buyer Releasing Persons had, currently has or may have,
that are directly or indirectly related to, based upon, arise out of, or arise
in connection with any fact, matter, act or omission, cause, transaction,
occurrence or thing occurring up to the date of this release, including, without
limitation, any Existing Claims arising out of any of the Transaction Documents
(as defined pursuant to the Original Securities Purchase Agreement), against
(w) the Company, (x) any of the Company’s current or former parents, affiliates,
subsidiaries, predecessors, assigns, attorneys or counsel, accountants,
auditors, advisors, employees, consultants or representatives, (y) any of the
Company’s or such other persons’ or entities’ current or former officers,
directors, employees, agents, principals, and signatories or, (z) in the case of
any person or entity described in clauses (x) or (y) above (other than the
Company or any of its Subsidiaries), such other persons’ or entities’ current or
former officers, directors, members, partners, shareholders, employees, agents,
principals, Buyers, signatories, advisors, consultants, spouses, heirs, estates,
executors, attorneys, auditors and associates and members of their immediate
families (collectively, the “Company Released Persons”). For the avoidance of
doubt, claims that relate to events or circumstances occurring, or actions taken
or failed to be taken, after the date of this release are not waived or released
hereby. Any claims, rights or causes of action other than the Existing Claims
are not waived or released hereby either.

(ii) In further consideration of each Buyer entering into this Agreement,
effective as of the date of this Agreement, the Company on behalf of itself and,
to the extent permitted by law, its current and former administrators, devisees,
trustees, partners, directors, officers, shareholders, employees, consultants,
representatives, predecessors, principals, agents, parents, associates,
affiliates, subsidiaries, attorneys, accountants, successors,
successors-in-interest and assignees (collectively, the “Company Releasing
Persons”), hereby waives and releases, to the fullest extent permitted by law,
any and all claims, rights and causes of action relating to the Existing Claims
that any of the Company Releasing Persons had, currently has or may have, that
are directly or indirectly related to, based upon, arise out of, or arise in
connection with any fact, matter, act or omission, cause, transaction,
occurrence or thing occurring up to the date of this release, including, without
limitation, any Existing Claims arising out of any of the Transaction Documents
(as defined pursuant to the Original Securities Purchase Agreement), against
(x) each Buyer, (y) each Buyer’s current or former parents, affiliates,
subsidiaries, predecessors, assigns, attorneys or counsel, accountants,
auditors, advisors, employees, consultants or representatives, members,
partners, shareholders, affiliates, subsidiaries, predecessors or assigns,
(z) any of such Buyer’s or such other persons’ or entities’ current or former
officers, directors, members, partners, shareholders, employees, agents,
principals, Buyers, signatories, advisors, consultants, spouses, heirs, estates,
executors, attorneys, auditors and associates and members of their immediate
families (collectively, the “Buyer Released Persons”). For the avoidance of
doubt, claims that relate to events or circumstances occurring, or actions taken
or failed to be taken, after the date of this release are not waived or released
hereby. Any claims, rights or causes of action other than the Existing Claims
are not waived or released hereby either.

(iii) Promptly after the consummation of the Initial Closing, and in any event
no later than ten (10) Business Days thereafter, Kings Road Investments Ltd.
shall dismiss with prejudice the suit filed against the Company in the United
States District Court for the Southern District of New York.



  2.   BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, with respect to only itself, that:

(a) No Public Sale or Distribution. Such Buyer is acquiring (or has acquired, as
applicable) the Notes, the Common Shares and the Warrants and upon conversion of
the Notes and exercise of the Warrants (other than pursuant to a Cashless
Exercise (as defined in the Warrants)) will acquire the Conversion Shares
issuable upon conversion of the Notes, the Interest Shares issuable pursuant to
the terms of the Notes and the Warrant Shares issuable upon exercise of the
Warrants for investment purposes, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

(b) Buyer Status. Such Buyer is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D. Such Buyer is not a registered broker-dealer
under Section 15 of the Securities Exchange Act of 1934, as amended (the “1934
Act”).

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received what the Buyer
believes to be satisfactory answers to any such inquiries. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws and
consequently such Buyer may have to bear the risk of owning the Securities for
an indefinite period (ii) such Buyer agrees that if it decides to offer, sell or
otherwise transfer any of the Notes, Conversion Shares, Other Common Shares,
Warrants or Warrant Shares, such Notes, Conversion Shares, Other Common Shares,
Warrants and Warrant Shares may be offered, sold or otherwise transferred only:
(A) pursuant to an effective registration statement under the 1933 Act; (B) to
the Company; (C) (1) in accordance with the exemption from registration under
the 1933 Act provided by Rule 144 or Rule 144A thereunder, if available, and in
compliance with any applicable state securities laws or (2) in a transaction
that does not require registration under the 1933 Act or applicable state
securities laws, and the seller has provided the Company with an opinion of
counsel reasonably acceptable to the Company, prior to such offer, sale or
transfer, that such Securities may be so offered, sold or transferred in a
transaction that does not require registration under the 1933 Act or applicable
state securities laws.

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes, the Other Common Shares and the Warrants and, until such
time as the resale of the Conversion Shares, the Other Common Shares, the
Interest Shares and the Warrant Shares have been registered under the 1933 Act
as contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares, the Interest Shares and the Warrant Shares,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED(THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD OR TRANSFERRED OR ASSIGNED, UNLESS (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. NOTHING IN THE PRECEDING WILL PROHIBIT THE
PLEDGE OF THE SECURITIES IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, or (ii) following a
sale or transfer of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) while such Securities are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC).

If the Company shall fail for any reason or for no reason to issue to the holder
of the Securities within three (3) Trading Days (as defined in the Notes) after
the occurrence of, and notice of, any of (i) through (iv) above, a certificate
without such legend to the holder or to issue such Securities to such holder by
electronic delivery at the applicable balance account at DTC, and if on or after
such Trading Day the holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of such Securities that the holder anticipated receiving without legend
from the Company (a “Buy-In"), then the Company shall, within three (3) Business
Days after such three (3) Trading Day period, and at the holder’s request and in
the holder’s discretion, either (i) pay cash to the holder in an amount equal to
the holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price"), at which point the
Company’s obligation to deliver such unlegended Securities shall terminate, or
(ii) promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Weighted Average Price (as defined in the
Notes) of the Common Stock on the date of exercise.

(h) Validity; Enforcement. This Agreement, the Escrow Agreement, the
Registration Rights Agreement and the Security Documents to which it is a party
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and constitute the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement, the Escrow Agreement, the Registration Rights Agreement and the
Security Documents to which it is a party and the consummation by such Buyer of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(k) Certain Trading Activities. Neither the Buyer nor any of its affiliates has
directly or indirectly, and no Person acting on behalf of the Buyer or its
affiliates has directly or indirectly, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities) since May 1, 2007, provided, however, that,
with respect to LB I Group, the foregoing representation is made solely by, and
shall apply solely to, the Global Trading Strategies group of Lehman Brothers
Inc. and not made by, or applicable to, any other persons, affiliates or
affiliated or associated business units of Lehman Brothers Holdings Inc. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers. The Buyer covenants that neither it, its affiliates, nor any Person
acting on its or its affiliates’ behalf will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

(l) General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.

(m) No Known Event of Default. Buyer has no actual knowledge of any Default or
Event of Default (as defined in the Notes), after giving effect to the terms of
this Agreement, that has occurred and is continuing as of the time immediately
following the Initial Closing Date.



  3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers as follows:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any “Significant Subsidiary” as such term
is defined in Rule 1-02 of Regulation S-X of the 1933 Act) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any of (i) a material
and adverse effect on the legality, validity or enforceability of any
Transaction Document (as defined in Section 3(b) below), (ii) a material and
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document. The Company has no
Subsidiaries except as set forth on Schedule 3(a).

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Registration Rights Agreement, the Security Documents, the Escrow
Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Warrants and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes, the Common Shares and the Warrants, the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion or redemption of the Notes, the reservation for issuance and the
issuance of the Interest Shares issuable pursuant to the terms of the Notes and
the reservation for issuance and issuance of Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company’s Board of
Directors and, other than (i) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) the filing of a Form D with respect to the Notes and the
Warrants as required under Regulation D, (iii) such filings as are required by
the Principal Market (as defined below), which will be made prior to each
Closing, (iv) such filings required under applicable securities or “Blue Sky”
laws of the states of the United States and (v) the Stockholder Approval as
contemplated in Section 4(q) (all of the foregoing, the “Required Approvals”),
no further filing, consent, or authorization is required by the Company or of
its Board of Directors or its stockholders to enter into the Transaction
Documents and consummate the transactions contemplated by the Transaction
Documents, including, without limitation, the issuance of the Notes, the Common
Shares and the Warrants, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion or redemption of the Notes, the
reservation for issuance and the issuance of the Interest Shares issuable
pursuant to the terms of the Notes and the reservation for issuance and issuance
of Warrant Shares issuable upon exercise of the Warrants. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. Any of the Transaction
Documents dated after the date hereof, upon execution and delivery, will have
been duly executed and, when delivered by the Company, will constitute the
legal, valid and binding obligations of the Company, enforceable, subject to the
Required Approvals against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

(c) Issuance of Securities. The issuance of the Notes, the Common Shares and the
Warrants are (or were, as applicable) duly authorized and are free from all
taxes, liens and charges with respect to the issue thereof and, upon the
Company’s receipt of the applicable consideration therefor, the Common Shares
are fully paid and nonassessable. As of the Initial Closing, the Company shall
have reserved from its duly authorized capital stock not less than the sum of
120% of the maximum number of shares of Common Stock (A) issuable upon
conversion of the Notes issuable at such Closing and issued at any prior Closing
(assuming for purposes hereof, that the Notes are convertible at the initial
Conversion Price and without taking into account any limitations on the
conversion of the Notes set forth in the Notes and assuming such conversion
occurred at such Closing), (B) issuable as Interest Shares pursuant to the terms
of the Notes and (C) issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants and assuming such exercise occurred at such Closing). Upon issuance or
conversion and payment of all consideration then due from the holder in respect
thereof in accordance with the terms thereof, in accordance with the Notes or
exercise in accordance with the Warrants, as the case may be, the Conversion
Shares, the Interest Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Based in part upon the accuracy of the representations and warranties of the
Buyers’ set forth in Article 2, the offer and issuance by the Company of the
Notes, Warrants, the Interest Shares, the Common Shares, the Conversion Shares
and the Warrant Shares (when issued) are exempt from registration under the 1933
Act.

(d) No Conflicts. Subject to the Required Approvals, the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes, the Common Shares and the
Warrants and reservation for issuance and issuance of the Conversion Shares, the
Interest Shares and the Warrant Shares) will not (i) result in a violation of
the Articles of Incorporation, any capital stock of the Company or any of its
Subsidiaries, the bylaws or any of the organizational documents of the Company
or any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the American
Stock Exchange (the “Principal Market”)) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

(e) Consents. Other than the Required Approvals, neither the Company nor any of
its Subsidiaries is required to obtain any consent, authorization or order of,
or make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations (which
the Company is required to obtain pursuant to the preceding sentence) have been
obtained or effected, or will have been obtained or effected, on or prior to the
Initial Closing Date, and the Company and its Subsidiaries are unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence. Except as described in Schedule 3(e), the Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the Company’s knowledge, an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144 under the 1933
Act) or (iii) to the knowledge of the Company, a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
1934 Act). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market such that the
representation set forth in the last sentence of either Section 3(c) or
Section 3(d)(iii) would not be accurate. None of the Company, its Subsidiaries,
their affiliates or any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration
under the 1933 Act of any of the Securities to be issued by the Company at such
Closing prior to such issuance or cause the offering of the Securities to be
integrated with other offerings.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion or redemption of the Notes and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion or redemption of the Notes in accordance with
this Agreement and the Notes and its obligation to issue the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants is,
in each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its incorporation which is or would become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. Except as set forth on Schedule 3(j), the Company
has not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading. The provisions
of this Section 3(k) are qualified in their entirety by the disclosure set forth
on Schedule 3(k).

(l) Absence of Certain Changes. Since the time the Company’s most recently filed
audited financial statements contained in a Form 10-K were filed, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company and the Subsidiaries (excluding
News/Sports Microwave Rental, Inc., Titan Systems, Inc., SeaSpace Corporation,
MECAR USA, Inc., and Global Microwave Systems, Inc.), taken as a whole. Since
the time the Company’s most recently filed audited financial statements
contained in a Form 10-K were filed, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $200,000 outside of the ordinary
course of business or (iii) capital expenditures, in the aggregate, have not
exceeded $3,200,000. The Company has no knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, on a consolidated basis, are not as of the date
hereof (following the closing of the Transaction Documents), and after giving
effect to the transactions contemplated hereby to occur at the applicable
Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, with respect to the Company and its
Subsidiaries on a consolidated basis (the “Corporate Group”), (i) the present
fair saleable value of the Corporate Group’s assets is less than the amount
required to pay the Corporate Group’s total Indebtedness (as defined in
Section 3(s)), (ii) the Corporate Group is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Corporate Group intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iv) the Corporate Group has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists with respect to
the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced.

(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any law,
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as set
forth in Schedule 3(n), the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. During the
two (2) years prior to the date hereof, (i) the Common Stock have been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) except
as set forth in Schedule 3(n), the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(o) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p) Sarbanes-Oxley Act. The Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten days prior to the date hereof and other than the grant of stock
options disclosed on Schedule 3(q), none of the officers, directors or employees
of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 30,000,000 shares of Common Stock, of which as of
the date hereof, 6,473,635 are issued and outstanding, 980,836 shares are
reserved for issuance pursuant to the Company’s stock option and purchase plans
and 70,000 shares are reserved for issuance pursuant to securities (other than
the Original Notes, the Notes and the Warrants) exercisable or exchangeable for,
or convertible into, shares of Common Stock and (ii) 1,000,000 shares of
undesignated preferred stock, no par value, of which as of the date hereof none
of which is issued and outstanding or reserved for issuance. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in Schedule 3(r): (i) none of
the Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(s)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not reasonably be expected to have a Material Adverse
Effect. The Company has made available to the Buyer true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”), and the
terms of all securities convertible into, or exercisable or exchangeable for,
shares of Common Stock and the material rights of the holders thereof in respect
thereto.

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a description
of the material terms of any such outstanding Indebtedness. For purposes of this
Agreement: (x) "Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(t) Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors in their capacities as such, which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary, during the prior two years, has been refused
any insurance coverage sought or applied for and neither the Company nor any
such Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially exceed market costs for similar
businesses to the Company.

(v) Employee Relations. (i) Except as set forth in Schedule 3(v), neither the
Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union. Except as set forth in
Schedule 3(v), the Company and its Subsidiaries believe that their relations
with their employees are good. Except as set forth in Schedule 3(v), no
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets, licenses,
approvals, governmental authorizations and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or have been abandoned, or
are expected to expire, terminate or be abandoned, within three years from the
date of this Agreement. The Company does not have any knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(z) Subsidiary Rights. Except as set forth in Schedule 3(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

(aa) Tax Status. Except as set forth in Schedule 3(aa), the Company and each of
its Subsidiaries (i) has made or filed all foreign, federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

(bb) Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 3(bb), the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(dd) Ranking of Notes. Except as set forth in Schedule 3(dd) or as otherwise
permitted in the Transaction Documents, no Indebtedness of the Company is senior
to or ranks pari passu with the Notes in right of payment, whether with respect
of payment of redemptions, interest, damages or upon liquidation or dissolution
or otherwise.

(ee) Transfer Taxes. On the applicable Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(ff) Acknowledgement Regarding Buyers’ Trading Activity. Except as set forth in
the Transaction Documents, it is understood and acknowledged by the Company
(i) that following the public disclosure of the transactions contemplated by the
Transaction Documents in accordance with the terms hereof, none of the Buyers
have been asked to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that any Buyer, and counter parties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly, which
were established prior to their learning of the transactions contemplated by the
Transaction Documents, presently may have a “short” position in the Common
Stock, and (iii) that each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that following the
public disclosure of the transactions contemplated by the Transaction Documents
in accordance with the terms hereof, one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement, the Notes, the
Warrants or any of the documents executed in connection herewith.

(gg) Form S-1 Eligibility. The Company is currently eligible to register the
Conversion Shares, the Interest Shares and the Warrant Shares for resale by the
Buyers using Form S-1 promulgated under the 1933 Act.

(hh) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(ii) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(jj) U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer’s request.

(kk) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or would reasonably be expected to
constitute material, nonpublic information, except to the extent that the
knowledge of the transactions contemplated by the Transaction Documents may
constitute such information. The Company understands and confirms that each of
the Buyers will rely on the foregoing representations in effecting transactions
in the Securities. All disclosures provided to the Buyers regarding the Company
and its Subsidiaries, their business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(ll) No Event of Default. The Company represents and warrants that after giving
effect to the terms of this Agreement, no Default or Event of Default (as
defined in the Notes) shall have occurred and be continuing as of the time
immediately following the applicable Closing Date.



  4.   COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before each Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at each Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to each Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following each Closing Date.

(c) Reporting Status. Except as set forth in Schedule 4(c), until the date on
which the Buyers shall have sold all the Conversion Shares, the Common Shares,
the Interest Shares and Warrant Shares and none of the Notes or Warrants is
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall continue to timely file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would otherwise no longer require such
filings.

(d) Use of Proceeds. The Company and its subsidiaries will use the proceeds from
the sale of the Securities for (A) professional fees and costs and restructuring
fees and costs, and (B) working capital purposes (including payment of accounts
payable), and except as set forth herein and in Schedule 4(d), not for the
(i) repayment of any other outstanding Indebtedness of the Company or any of its
Subsidiaries or (ii) redemption or repurchase of any of its equity securities.

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, which are attached to a Current Report on Form 8-K, and
(iii) copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein “Business Day”
means any other day other than a Saturday, Sunday, or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

(f) Listing. The Company shall as promptly as permitted by the Principal Market
secure the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall use its best efforts to maintain the
authorization of the Common Stock for quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market; provided, however, that the Company makes no covenant
regarding the trading price of the Common Stock. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 4(f).

(g) Fees. Subject to Section 8 below, at each Closing, the Company shall pay
(i) an expense allowance to Kings Road Investments Ltd. (a Buyer) or its
designee(s) to cover the reasonable fees and expenses reasonably incurred by
Kings Road Investments Ltd. or any professionals engaged by Kings Road
Investments Ltd. in relation to due diligence, investment documentation and
enforcement of the Transaction Documents and the Transaction Documents (as
defined in the Original Securities Purchase Agreement) (less any other expense
amounts previously paid to Schulte Roth & Zabel LLP) (the “SRZ Legal Counsel Fee
Amount”), which amount may be withheld by such Buyer from its Purchase Price at
each Closing; provided, however that any fees and expenses with respect to any
litigation including in the SRZ Legal Counsel Fee Amount shall not exceed
$150,000 in the aggregate and (ii) an expense allowance to Castlerigg Master
Investments Ltd. (a Buyer) or its designee(s) to cover the reasonable fees and
expenses reasonably incurred by Castlerigg Master Investments Ltd. or any
professionals engaged by Castlerigg Master Investments Ltd. in relation to due
diligence, investment documentation and enforcement of the Transaction Documents
and the Transaction Documents (as defined in the Original Securities Purchase
Agreement) (less any other expense amounts previously paid to McDermott Will &
Emery LLP) (the “MWE Legal Counsel Fee Amount”, and together with the SRZ Legal
Counsel Fee Amount, the “Legal Counsel Fee Amount”), which amount may be
withheld by such Buyer from its Purchase Price at each Closing; provided,
however that any fees and expenses with respect to any litigation including in
the MWE Legal Counsel Fee Amount shall not exceed $50,000 in the aggregate. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) (collectively, “Possible Placement Fees”) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such Possible Placement Fees. Except
as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by an Investor. No legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion may be required in connection with a
subsequent transfer following default by the Investor transferee of the pledge.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York time, on the first Business Day following the date on which this
Agreement is fully executed and delivered by the Company and all of the Buyers,
the Company shall issue a press release reasonably acceptable to the Buyers
disclosing all material terms of the transactions contemplated hereby. On or
before 8:30 a.m., New York time, on the second Business Day following the date
on which this Agreement is fully executed and delivered by the Company and all
of the Buyers, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of each of the Notes, the forms of Security Documents, the
form of Escrow Agreement and the Registration Rights Agreement) as exhibits to
such filing (including all attachments, the “Initial 8-K Filing”). On or before
8:30 a.m., New York City Time, on the second Trading Day following the MECAR
Execution Date, the Company shall file a Current Report on Form 8-K with the SEC
describing the transactions contemplated by the MECAR Contract and attaching the
MECAR Certificate (the “MECAR 8-K Filing”). On or before 8:30 a.m., New York
City Time, on the first Trading Day following the Additional Closing Date, the
Company shall file a Current Report on Form 8-K with the SEC describing the
transaction consummated on such date (the "Additional 8-K Filing,” and together
with the Initial 8-K Filing and the MECAR 8-K Filing, the "8-K Filings”). From
and after the Initial 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company or any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Initial 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Initial 8-K Filing with the SEC without the express written
consent of such Buyer. If a Buyer reasonably believes that the Company or its
agents have distributed to it any such material, nonpublic information regarding
the Company or any of its Subsidiaries, it shall provide the Company with
written notice thereof. The Company shall, within five (5) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the Initial 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries shall
disclose the name of any Buyer in any filing, announcement or press release,
unless such disclosure is required by law, regulation or the Principal Market
(and in such case, the Company shall have consulted with such Buyer in
connection with any such press release or other public disclosure prior to its
release).

(j) Restriction on Redemption and Dividends; Additional Registration Statements.
So long as any Notes or Warrants are outstanding, the Company shall not,
directly or indirectly, redeem, repurchase or otherwise acquire for value or
declare or pay any dividend or distribution on, the Common Stock without the
prior express written consent of the holders of Notes representing not less than
a majority of the aggregate principal amount of the then outstanding Notes.
Until the Effective Date (as defined in the Registration Rights Agreement), the
Company shall not file a registration statement under the 1933 Act relating to
securities that are not the Securities (other than on Form S-8).

(k) Other Notes; Variable Securities; Dilutive Issuances. (i) So long as any
Notes remain outstanding, the Company will not issue any Notes (other than to
the Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Notes. For so long as
any Notes or Warrants remain outstanding, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies or may vary with the market
price of the Common Stock, including by way of one or more reset(s) to any fixed
price unless the conversion, exchange or exercise price of any such security
cannot be less than the then applicable Conversion Price (as defined in the
Notes) with respect to the Common Stock into which any Note is convertible or
the then applicable Exercise Price (as defined in the Warrants) with respect to
the Common Stock into which any Warrant is exercisable. For so long as any Notes
or Warrants remain outstanding, the Company shall not, in any manner, enter into
or affect any Dilutive Issuance (as defined in the Notes) if the effect of such
Dilutive Issuance is to cause the Company to be required to issue upon
conversion of any Note or exercise of any Warrant any shares of Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
conversion of the Notes and exercise of the Warrants without breaching the
Company’s obligations under the rules or regulations of any Eligible Market (as
defined in the Notes). As of any date, unless either (i) the Stockholder
Approval has been obtained prior to such date and the Equity Conditions (as
defined in the Notes) are satisfied as of such date or (ii) no Notes or Warrants
remain outstanding, the Company shall not, in any manner, enter into or affect
any Dilutive Issuance if the effect of such Dilutive Issuance would, but for the
application of the Conversion Floor Price (as defined in the Notes) or the
Exercise Floor Price (as defined in the Warrant), as applicable, cause either
(i) the Conversion Price (as defined in the Notes) to be reduced below the
Conversion Floor Price or (ii) the Exercise Price (as defined in the Warrant) to
be reduced below the Exercise Floor Price.

(ii) None of the Company, its Subsidiaries, any of their affiliates, or any
Person acting on their behalf shall, directly or indirectly, make any offers or
sales of any security or solicit any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
1933 Act or cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market such that the representation set forth
in the last sentence of either Section 3(c) or Section 3(d)(iii) would not be
accurate as if such representations were made as of such time.

(l) Corporate Existence. So long as any Notes are outstanding, the Company shall
not be party to any Fundamental Transaction (as defined in the Notes) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Notes and the Warrants.

(m) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, after the
Initial Closing Date, 120% of the maximum number of shares of Common Stock
(i) issuable upon conversion or redemption of the Notes issuable at such Closing
and issued at any prior Closing (assuming for purposes hereof, that the Notes
are convertible at the initial Conversion Price and without taking into account
any limitations on the conversion of the Notes set forth in the Notes and
assuming such conversion occurred at such Closing), (ii) issuable as Interest
Shares pursuant to the terms of the Notes and (iii) issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants and assuming such exercise occurred at such
Closing) and (iii) any capital stock of the Company issued or issuable with
respect to the Conversion Shares, the Interest Shares, the Common Shares, the
Notes, the Warrant Shares or the Warrants.

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(o) Additional Issuances of Securities.

(i) For purposes of this Section 4(o), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) “Common Share Equivalents” means, collectively, Options and Convertible
Securities.

(4) “Subsequent Placement” means any offer, sale, grant, disposition or
announcement by the Company, directly or indirectly, to offer, sell or grant or
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Share
Equivalents.

(ii) As long as any applicable Buyer holds no less than 25% of the original
principal amount of the Notes issued to such Buyer at the Closings, from the
date hereof until the later of (x) the fifteen month anniversary of the date
hereof and (y) the Stockholder Approval Date (as defined below), the Company
will not, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section 4(o)(ii).

(1) The Company shall deliver to each such Buyer by facsimile a written notice
(the "Offer Notice”) of any proposed or intended issuance or sale or exchange
(the "Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement within one Business Day of the determination of the terms
of such Subsequent Placement, which Offer Notice shall (w) identify and describe
the Offered Securities, (x) describe the price and other final terms upon which
they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers (which offer being non-transferable to any successor
to such Buyer) a pro rata portion of at least thirty percent (30%) of the
Offered Securities allocated among such Buyers (a) based on such Buyer’s pro
rata portion of the aggregate principal amount of Notes purchased hereunder (the
“Basic Amount”), and (b) with respect to each Buyer that elects to purchase its
Basic Amount, any additional portion of the Offered Securities attributable to
the Basic Amounts of other Buyers as such Buyer shall indicate it will purchase
or acquire should the other Buyers subscribe for less than their Basic Amounts
(the “Undersubscription Amount”).

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the second (2nd) full Business Day
after such Buyer’s receipt of the Offer Notice (for purposes of this
Section 4(a)(iii)(2), notwithstanding the provisions of Section 9(f), receipt of
the Offer Notice shall not be deemed to have occurred until the Buyer shall have
physically received such Offer Notice and until such Offer Notice contains the
final terms of the Offer) (the “Offer Period”), setting forth the portion of
such Buyer’s Basic Amount that such Buyer elects to purchase and, if such Buyer
shall elect to purchase all of its Basic Amount, the Undersubscription Amount,
if any, that such Buyer elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Buyers are less than
the total of all of the Basic Amounts, then each Buyer who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), each Buyer who has subscribed for any Undersubscription Amount shall
be entitled to purchase only that portion of the Available Undersubscription
Amount as the Basic Amount of such Buyer bears to the total Basic Amounts of all
Buyers that have subscribed for Undersubscription Amounts, subject to rounding
by the Company to the extent it deems reasonably necessary.

(3) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(ii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(ii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(ii)(3) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(o)(ii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(ii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to (i) the preparation, execution and
delivery by the Company and the Buyers of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to the Buyers
and their respective counsel, (ii) the Buyers’ satisfaction, in their sole
discretion, with the final terms and/or conditions that differ from those
contained in the Offer Notice, and (iii) the Buyers’ reasonable satisfaction
with the identity of the other persons or entities to which the Offered
Securities will be sold.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with this Section 4(o)(ii) may not be issued, sold or exchanged until
they are again offered to the Buyers under the procedures specified in this
Agreement.

(iii) The restrictions contained in subsection (ii) of this Section 4(o) shall
not apply in connection with the issuance of any Excluded Securities (as defined
in the Notes).

(p) Holding Period. For the purposes of Rule 144, the Company acknowledges that
under current regulations, the holding period of the Conversion Shares may be
tacked onto the holding period of the Notes (unless the holder thereof is an
affiliate of the Company) and the Company agrees not to take a position contrary
to this Section 4(p).

(q) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which initially shall be promptly called and held not
later than March 3, 2008 (the “Stockholder Meeting Deadline”), a proxy
statement, substantially in the form which has been previously reviewed by the
Buyers and a counsel of their choice at the expense of the Company, soliciting
each such stockholder’s affirmative vote at the Stockholder Meeting for approval
of resolutions (the "Resolutions”) providing for the Company’s issuance of all
of the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval” and
the date such approval is obtained (the “Stockholder Approval Date”)), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of the Resolutions and to cause the Board to recommend to the
stockholders that they approve the Resolutions. If, despite the Company’s best
efforts the Stockholder Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall solicit the Stockholder Approval at each
subsequent special or annual meeting of stockholders of the Company until such
Stockholder Approval is obtained.

(r) Collateral Agent. Each Buyer hereby (a) appoints Portside Growth &
Opportunity Fund, as the collateral agent hereunder and under the other Security
Documents (in such capacity, the “Collateral Agent”), and (b) authorizes the
Collateral Agent (and its officers, directors, employees and agents) to take
such action on such Buyer’s behalf in accordance with the terms hereof and
thereof. The Collateral Agent shall not have, by reason hereof or any of the
other Security Documents, a fiduciary relationship in respect of any Buyer.
Neither the Collateral Agent nor any of its officers, directors, employees and
agents shall have any liability to any Buyer for any action taken or omitted to
be taken in connection hereof or any other Security Document except to the
extent caused by its own gross negligence or willful misconduct, and each Buyer
agrees to defend, protect, indemnify and hold harmless the Collateral Agent and
all of its officers, directors, employees and agents (collectively, the
“Indemnitees”) from and against any losses, damages, liabilities, obligations,
penalties, actions, judgments, suits, fees, costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses) incurred by
such Indemnitee, whether direct, indirect or consequential, arising from or in
connection with the performance by such Indemnitee of the duties and obligations
of Collateral Agent pursuant hereto or any of the Security Documents. The
Collateral Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the holders of at least two-thirds in principal amount of the Notes then
outstanding, and such instructions shall be binding upon all holders of Notes;
provided, however, that the Collateral Agent shall not be required to take any
action which, in the reasonable opinion of the Agent, exposes the Agent to
liability or which is contrary to this Agreement or any other Transaction
Document or applicable law. The Collateral Agent shall be entitled to rely upon
any written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

(s) Successor Collateral Agent.

(i) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the other Transaction Documents at any time by
giving at least thirty (30) Business Days’ prior written notice to the Company
and each holder of Notes. Such resignation shall take effect upon the acceptance
by a successor Collateral Agent of appointment pursuant to clauses (ii) and
(iii) below or as otherwise provided below.

(ii) Upon any such notice of resignation, the holders of at least two-thirds in
principal amount of the Notes then outstanding shall appoint a successor
collateral agent. Upon the acceptance of any appointment as collateral agent
hereunder by a successor agent, such successor collateral agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the collateral agent, and the Collateral Agent shall be discharged from its
duties and obligations under this Agreement and the other Transaction Documents.
After the Collateral Agent’s resignation hereunder as the collateral agent, the
provisions of this Section 4(s) shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Collateral Agent under this
Agreement and the other Transaction Documents.

(iii) If a successor collateral agent shall not have been so appointed within
said thirty (30) Business Day period, the Collateral Agent shall then appoint a
successor collateral agent who shall serve as the collateral agent until such
time, if any, as the holders of at least two-thirds in principal amount of the
Notes then outstanding appoint a successor collateral agent as provided above.



  5.   REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives upon reasonable
notice.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Common Shares, the Conversion Shares, the
Interest Shares and the Warrant Shares issued upon conversion of the Notes or as
Interest Shares under the Notes or exercise of the Warrants in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Notes or exercise of the Warrants in the form of Exhibit D-1 and Exhibit D-2
attached hereto (collectively, the “Irrevocable Transfer Agent Instructions”),
bearing the restrictive legend as and when specified in Section 2(g) of this
Agreement. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(g) hereof, will be given by the Company
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and the Company shall
promptly instruct its transfer agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment. In the event that such sale, assignment or transfer involves Common
Shares, Conversion Shares, Interest Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Securities to the Buyer, assignee
or transferee, as the case may be, without any restrictive legend to the extent
otherwise permitted by this Agreement, including Section 2(g). The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.



  6.   CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a) The obligation of the Company hereunder to exchange the Original Notes for
the Amended Notes and Common Shares and to issue and sell the Initial Notes to
each Buyer at the Initial Closing is subject to the satisfaction, at or before
the Initial Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

(i) Such Buyer and each other Buyers shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Initial Purchase Price (less, in the case of Kings Road Investments Ltd. and
Castlerigg Master Investments Ltd., the amounts withheld pursuant to Section
4(g) above) for the Initial Notes being purchased by such Buyer at the Initial
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company, which wire transfers, in the aggregate
shall total $5,000,000.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Initial Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Initial Closing Date.

(iv) No litigation, status, rule regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated, or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of the transactions contemplated by the
Transaction Documents.

(b) The obligation of the Company hereunder to issue and sell the Additional
Notes to each Buyer at the Additional Closing is subject to the satisfaction, at
or before the Additional Closing Date, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing each Buyer
with prior written notice thereof:

(i) Such Buyer and each other Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Additional Purchase Price (less (x) the Escrow Amount if the Escrow Waiver Event
has not occurred prior to the Initial Closing Date and (y) in the case of Kings
Road Investments Ltd., the amounts withheld pursuant to Section 4(g)) for the
Additional Notes being purchased by such Buyer at the Additional Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Additional
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Additional Closing Date.

(iv) No litigation, status, rule regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated, or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of the transactions contemplated by the
Transaction Documents.



  7.   CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

(a) The obligation of each Buyer hereunder to exchange the Original Notes for
the Amended Notes and Common Shares and to purchase the Initial Notes at the
Initial Closing is subject to the satisfaction, at or before the Initial Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer: (A) (x)
the Amended Notes (in such principal amounts as such Buyer has agreed, and in
the manner the Buyer may reasonably request, in accordance with Section 1 of
this Agreement) to be received by such Buyer at the Initial Closing pursuant to
this Agreement, (y) the Initial Notes (in such principal amounts as such Buyer
has agreed, and in the manner the Buyer may reasonably request, in accordance
with Section 1 of this Agreement) and (z) the Other Common Shares (in such
amounts as such Buyer shall request in accordance with Section 1 of this
Agreement) being purchased by such Buyer at the Initial Closing pursuant to this
Agreement and (B) each of the other Transaction Documents.

(ii) The Company shall have delivered an irrevocable instruction letter to the
Transfer Agent directing the Transfer Agent, in conjunction with the broker or
agent (of each of the Buyers each a "Buyer Broker”), concurrently with the
Initial Closing, to effect the deposit of the 144 Common Shares (in such amounts
as such Buyer shall request) to be received by each Buyer at the Initial Closing
pursuant to this Agreement to the account of each Buyer Broker at DTC through a
Deposit/Withdrawal at Custodian with respect to such Common Shares.

(iii) Such Buyer shall have received the opinion of Baxter, Baker, Sidle, Conn &
Jones, the Company’s outside counsel, dated as of the Initial Closing Date, in
substantially the form of Exhibit E-1 attached hereto.

(iv) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D-1 attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its domestic Subsidiaries
in each such entity’s jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction, as of a date within 10 days of the
Initial Closing Date.

(vi) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company, as applicable, conducts business, as of a date within 10 days of the
Initial Closing Date.

(vii) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company as certified by the Secretary of
State of Delaware within ten (10) days of the Initial Closing Date.

(viii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company dated as of the Initial Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation, as in effect at the Initial Closing and (iii) the Bylaws, as in
effect at the Initial Closing, in the form attached hereto as Exhibit F.

(ix) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Initial Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing Date. Such Buyer shall
have received a certificate, executed by an executive officer of the Company,
dated as of the Initial Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form attached
hereto as Exhibit G.

(x) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Initial Closing Date.

(xi) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Initial
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Initial Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

(xiii) Within five (5) Business Days prior to the Closing, the Company shall
have delivered or caused to be delivered to each Buyer (i) true copies of UCC
search results, listing all effective financing statements which name as debtor
the Company or any of its domestic Subsidiaries filed in the prior five years to
perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except as otherwise agreed in writing by
the Buyers, shall cover any of the Collateral (as defined in the Security
Documents) and the results of searches for any tax lien and judgment lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Buyers shall not show any such Liens (as defined in the
Security Documents); and (ii) a perfection certificate, duly completed and
executed by the Company and each of its Subsidiaries, in form and substance
satisfactory to the Buyers.

(xiv) The Company shall have delivered to such Buyer duly executed voting
agreements of Pirate Capital LLC and Wynnefield Capital, Inc. (the
“Stockholders”), in the form attached hereto as Exhibit M (the “Voting
Agreements”), whereby the Stockholders shall agree to vote in favor of the
Resolutions.

(xv) No litigation, status, rule regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated, or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of the transactions contemplated by the
Transaction Documents.

(xvi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

(b) The obligation of each Buyer hereunder to purchase the Additional Notes at
the Additional Closing is subject to the satisfaction, at or before the
Additional Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer: (A) the
Additional Notes (in such principal amounts as such Buyer has agreed, and in the
manner the Buyer may reasonably request, in accordance with Section 1 of this
Agreement) being purchased by such Buyer at the Additional Closing pursuant to
this Agreement and (B) each of the other Transaction Documents.

(ii) Such Buyer shall have received the opinion of Baxter, Baker, Sidle, Conn &
Jones, the Company’s outside counsel, dated as of the Additional Closing Date,
in substantially the form of Exhibit E-2 attached hereto.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D-2 attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its domestic Subsidiaries
in each such entity’s jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction, as of a date within 10 days of the
Additional Closing Date.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company, as applicable, conducts business, as of a date within 10 days of the
Additional Closing Date.

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company as certified by the Secretary of
State of Delaware within ten (10) days of the Additional Closing Date.

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company dated as of the Additional Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Articles of Incorporation, as in effect at the Additional Closing and (iii) the
Bylaws, as in effect at the Additional Closing, in the form attached hereto as
Exhibit F.

(viii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Additional Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the
Additional Closing Date. Such Buyer shall have received a certificate, executed
by the Chief Executive Officer of the Company, dated as of the Additional
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit G.

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Additional Closing Date.

(x) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Additional
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Additional Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(xii) No litigation, status, rule regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated, or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of the transactions contemplated by the
Transaction Documents.

(xiii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.



  8.   TERMINATION.

In the event that the Initial Closing shall not have occurred with respect to a
Buyer on or before five (5) Business Days from the date hereof due to the
Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6(a) and 7(a) above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this
Section 8 due to the failure of the Company to satisfy any of the conditions to
Initial Closing set forth in Section 7(a), the Company shall remain obligated to
reimburse the non-breaching Buyers for the expenses described in Section 4(g)
above. In the event of termination of this Agreement pursuant to this Section 8,
this Agreement shall be null and void and all parties shall retain all rights,
remedies, claims, and obligations as if this Agreement had never been executed,
except as provided otherwise in this Paragraph 8.



  9.   MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein and therein, and this Agreement, the
other Transaction Documents and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the aggregate principal amount of Notes issued
and issuable hereunder, and any amendment to this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

     
If to the Company:
 
The Allied Defense Group, Inc.

8000 Towers Crescent Drive
Suite 260
Vienna, Virginia 22182
Telephone:
Facsimile:
 


(703) 847-5268


Attention:
 


With a copy (for informational purposes only) to:

Baxter, Baker, Sidle, Conn & Jones

Sun Trust Building

Suite 2100

120 E. Baltimore Street

Baltimore, Maryland 21202

Tel: (410) 230-8122

Fax: (410) 230-3801

Attention: James E. Baker, Jr., Esq.

If to the Transfer Agent:

Mellon Investor Services, LLC
85 Challenger Road
Ridgefield, New Jersey 07660

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

          with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telephone:
    (212) 756-2000  
Facsimile:
    (212) 593-5955  
Attention:
  Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least a majority of the aggregate principal
amount of Notes issued and issuable hereunder, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closings. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
inaccuracy in any representation or warranty made by the Company in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, federal or state, foreign law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

[Signature Page Follows]

1

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 
COMPANY:
THE ALLIED DEFENSE GROUP, INC.
By:
 
Name:
Title:

2

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 
BUYERS:
KINGS ROAD INVESTMENTS LTD.
By:
 
Name:
Title:

3

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 
BUYERS:
PORTSIDE GROWTH & OPPORTUNITY FUND
By:
 
Name:
Title:

4

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 
BUYERS:
CASTLERIGG MASTER INVESTMENTS LTD.
By:
 
Name:
Title:

5

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 
BUYERS:
LB I GROUP INC.
By:
 
Name:
Title:

6

SCHEDULE OF BUYERS

                                                                               
                  (1)   (2)   (3)   (4)   (5)   (6)   (7)   (8)   (9)   (10)  
(11)   (12)   (13)             Aggregate Principal   Aggregate Principal  
Aggregate Principal   Aggregate Principal                                    
Address and   Amount of Original   Amount of Amended   Amount of Initial  
Amount of   Number of 144   Number of Other   Number of Warrant Initial
Additional         Legal Representative's
Buyer
  Facsimile Number   Notes   Notes   Notes   Additional Notes   Common Shares  
Common Shares   Shares†   Purchase Price   Purchase Price   Escrow Amount  
Address and Facsimile Number
 
  c/o Polygon Investment Partners                                              
                                         
 
  LP                                                                            
           
 
  399 Park Avenue, 22nd Floor                                                  
                                Schulte Roth & Zabel LLP
 
  New York, NY 10022                                                            
                      919 Third Avenue
 
  Attention: Erik M.W. Caspersen                                                
                                  New York, New York 10022
 
  and Brandon L. Jones                                                          
                        Attention: Eleazer Klein,
 
  Facsimile: (212) 359-7303                                                    
                              Esq.
Kings Road
  Telephone: (212) 359-7300                                                    
                              Facsimile: (212) 593-5955
Investments Ltd.
  Residence: Cayman Islands   $ 12,500,000     $ 11,305.080 **   $ 2,083,333 *  
$ 4,166,667       153,286       383,381       141,985     $ 2,083,333 *   $
4,166,667     $ 2,083,333     Telephone: (212) 756-2376
 
  c/o Ramius Capital Group, L.L.C.                                              
                                         
 
  666 Third Avenue, 26th Floor                                                  
                                     
 
  New York, New York 10017                                                      
                                 
 
  Attention: Jeffrey Smith                                                      
                                 
 
  Owen Littman                                                                  
                     
 
  Facsimile: (212) 845-7999                                                    
                                   
 
    (212) 845-7995                                                              
                           
 
  Telephone: (212) 845-7955                                                    
                                   
Portside Growth &
    (212) 201-4841                                                              
                           
Opportunity Fund
  Residence: Cayman Islands   $ 7,500,000     $ 6,783,048 **   $ 1,250,000 *   $
2,500,000       153,286       168,715       86,991     $ 1,250,000 *   $
2,500,000     $ 1,250,000     N/A
 
  c/o Sandell Asset Management                                                  
                                     
 
  40 West 57th St
                                                                               
       
 
  26th Floor                                                                    
              McDermott Will & Emery LLP

 
  New York, NY 10019
                                                                               
  340 Madison Avenue

 
  Attention: Cem Hacioglu /
                                                                               
  New York, New York 10173-1922

 
  Matthew Pliskin
                                                                               
  Attention: Stephen Older,

Castlerigg
  Telephone: 212-603-5700                                                      
                            Esq.
Master Investments
  Fax: 212-603-5710                                                            
                      Facsimile: (212) 547-5444
Ltd.
  Residence: British Virgin Islands   $ 6,000,000     $ 5,426,438 **   $
1,000,000 *   $ 2,000,000       153,286       104,315       69,593     $
1,000,000 *   $ 2,000,000     $ 1,000,000     Telephone: (212) 547-5649
 
  c/o Lehman Brothers Inc.                                                      
                                 
 
  399 Park Ave                                                                  
                     
 
  NY, NY 10022                                                                  
                     
 
  Attention: Will Yelsits                                                      
                                 
LB I Group Inc.
  Eric Salzman   $ 4,000,000     $ 3,617,626 **   $ 666,667 *   $ 1,333,333    
  153,286       18,448       46,395     $ 666,667 *   $ 1,333,333     $ 666,667
    N/A
 
                                                                               
               
TOTAL
          $ 30,000,000     $ 27,132,192 **   $ 5,000,000 *   $ 10,000,000      
613,142       674,858       347,963     $ 5,000,000 *   $ 10,000,000     $
5,000,000          

* Legal Counsel Fee Amount as of Initial Closing Date (pro rata to each Buyer)
to be added.



**   The product of (I) the number of calendar days during the period commencing
on the date hereof and ending on the Initial Closing Date and (II) $10,273.97
per calendar day (pro rata to each Buyer) to be added.

† Reflects antidilution adjustments to Warrants as of the date immediately
following the Initial Closing Date

7

EXHIBITS

     
Exhibit A-1
Exhibit A-2
Exhibit B
Exhibit C
Exhibit D-1
Exhibit D-2
Exhibit E-1
Exhibit E-2
Exhibit F
Exhibit G
Exhibit H
Exhibit I
Exhibit J
Exhibit K
Exhibit L
Exhibit M
  Form of Original Notes
Form of Notes
Form of Warrants
Form of Amended and Restated Registration Rights Agreement
Irrevocable Transfer Agent Instructions re: Initial Closing
Irrevocable Transfer Agent Instructions re: Additional Closing
Form of Counsel Opinion re: Initial Closing
Form of Counsel Opinion re: Additional Closing
Form of Secretary’s Certificate
Form of Officer’s Certificate
Form of Security Agreement
Form of Pledge Agreement
Form of Guarantee
Form of Escrow Agreement
MECAR Certificate
Form of Voting Agreement

SCHEDULES

     
Schedule 3(a)
Schedule 3(d)
Schedule 3(j)
Schedule 3(k)
Schedule 3(n)
Schedule 3(q)
Schedule 3(r)
Schedule 3(s)
Schedule 3(t)
Schedule 3(v)
Schedule 3(z)
Schedule 3(aa)
Schedule 3(bb)
Schedule 3(dd)
Schedule 4(c)
  Subsidiaries
No Conflicts
Application of Takeover Protections; Rights Agreement
SEC Documents; Financial Statements
Conduct of Business; Regulatory Permits
Transactions with Affiliates
Equity Capitalization
Indebtedness and Other Contracts
Absence of Litigation
Employee Relations
Subsidiary Rights
Tax Status
Internal Accounting and Disclosure Controls
Ranking of Notes
Reporting Status

8

Schedule 3(e)

Consents



  •   On March 23, 2007, the staff of the Division of Enforcement of the SEC
informed the Company that the staff is conducting an inquiry to determine
whether there have been any violations of the federal securities laws and
requested that the Company voluntarily produce information relating to the
Company’s Form 8-K filed with the SEC on February 9, 2007, which reported
certain errors in the Company’s financial statements for the three and nine
month periods ended September 30, 2006.



  •   On May 23, 2007, the Company received a letter from the Principal Market
stating that the Company may not be in compliance with the Principal Market’s
listing requirements as a result of the Company’s sustained losses and/or
financial condition. On June 1, 2007, the Company received a follow up letter
from the Principal Market stating that, based on the information furnished by
the Company on May 30, 2007, the Principal Market had rescinded its previous
letter dated May 23, 2007.

9





Schedule 3(j)

Application of Takeover Protections; Rights Agreement

The Board of Directors of the Company adopted a Rights Agreement in 2001 and
amended the agreement in June 2006 and again in November 2006. The Rights
Agreement provides each stockholder of record a dividend distribution of one
“right” for each outstanding share of common stock. Rights become exercisable
the earlier of ten days following: (1) a public announcement that an acquiring
person has purchased or has the right to acquire 25% or more of the Company’s
common stock, or (2) the commencement of a tender offer which would result in an
offeror beneficially owning 25% or more of the outstanding common stock. All
rights held by an acquiring person or offeror expire on the announced
acquisition date and all rights expire at the close of business on May 31, 2011.

Each right under the Rights Agreement entitles a stockholder to acquire at a
purchase price of $50, one-hundredth of a share of preferred stock which carries
voting and dividend rights similar to one share of common stock. Alternatively,
a right holder may elect to purchase for $50 an equivalent number of common
shares (or in certain circumstances, cash, property or other securities of the
Company) at a price per share equal to one-half of the average market price for
a specified period. In lieu of the purchase price, a right holder may elect to
acquire one-half of the common shares available under the second option. The
purchase price and the preferred share fractional amount are subject to
adjustment for certain events as described in the Rights Agreement.

Rights also entitle the holder to receive a specified number of shares of an
acquiring company’s common stock in the event that the Company is not the
surviving corporation in a merger or if 50% or more of the Company’s assets are
sold or transferred.

At the discretion of a majority of the Board of Directors of the Company and
within a specified time period, the Company may redeem all of the rights at a
price of $.01 per right. The Board may also amend any provision of the Agreement
prior to exercise of the rights. The Rights Agreement will not be triggered by
the transactions contemplated by the Transaction Documents.

10

Schedule 3(k)

SEC Documents; Financial Statements

In the Company’s 10-K for the fiscal year ended December 31, 2006, filed on
March 23, 2007, the Company summarized in Management’s Report on Internal
Controls over Financial Reporting (Item 9A) and reported by the auditors in the
Report of Independent Registered Public Accounting Firm, that the Company had
two material weaknesses outstanding in its internal control over financial
reporting. One weakness was that Mecar did not have proper maintenance of an
appropriate contract cost accounting ledger, and the other weakness related to
the Company’s financial reporting processes. While the Company has taken actions
to remediate these weaknesses, the Company has not completed its testing and
determined whether these weaknesses have been remediated as of the date hereof.
Therefore, these material weaknesses may continue to exist. In addition to the
material weaknesses reported by the Company, the Company’s internal control
testing identified two significant deficiencies in internal controls that exist
at the Company that were not required to be disclosed pursuant to the terms of
the Sarbanes-Oxley Act of 2002. These deficiencies relate to general IT controls
and a lack of segregation of duties. These deficiencies, if combined, could
create a material weakness in the Company’s internal controls.

11

Schedule 3(n)

Conduct of Business; Regulatory Permits

During the two (2) years prior to the date hereof, the Company has had
communications from and with the SEC or Principal Market regarding the
suspension or delisting of the Common Stock from the Principal Market with
respect to the following:



  •   In the period April through September 2006, the Company had numerous
communications with the Principal Market regarding a potential delisting as a
result of the Company’s failure to file timely SEC filings regarding the
Company’s financial results.



  •   On May 23, 2007, the Company received a letter from the Principal Market
stating that the Company may not be in compliance with the Principal Market’s
listing requirements as a result of the Company’s sustained losses and/or
financial condition. On June 1, 2007, the Company received a follow-up letter
from the Principal Market stating that, based on the information furnished by
the Company on May 30, 2007, the Principal Market had rescinded its previous
letter dated May 23, 2007. However, the Company may receive similar letters from
the Principal Market in the future.



  •   On March 23, 2007, the staff of the Division of Enforcement of the SEC
informed the Company that the staff is conducting an inquiry to determine
whether there have been any violations of the federal securities laws and
requested that the Company voluntarily produce information relating to the
Company’s Form 8-K filed with the SEC on February 9, 2007, which reported
certain errors in the Company’s financial statements for the three and nine
month periods ended September 30, 2006.

12





Schedule 3(q)

Transactions with Affiliates

The Company’s subsidiary, News/Sports Microwave Rental, Inc., has loaned
$100,000 to the subsidiary’s current president as evidenced by a note dated
March 1, 2004. The note accrues interest at 5% per annum and is forgivable based
on the president achieving certain performance goals at News/Sports Microwave
Rental, Inc. The principal and unpaid interest on the note is due March 1, 2009.

13

Schedule 3(r)

Equity Capitalization

The Company has the following agreements or arrangements under which the Company
or any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act:



  •   Those shares of Common Stock of the Company referenced in Schedules
2(c)(i) and 2(c)(ii) of the Registration Rights Agreement



  •   41,793 shares of the Company’s Common Stock that are issuable upon the
conversion of warrants issued to Cowen and Company, LLC associated with the
Original Securities Purchase Agreement



  •   28,000 shares of the Company’s Common Stock that are issuable upon the
conversion of warrants issued to Patriot Capital Funding, Inc. in 2004 and 2005.

14





Schedule 3(s)

Indebtedness and Other Contracts

The material terms of the Company’s Indebtedness and disclosures related to any
contract, agreement or instrument the violation of which or default under which,
by the other party(ies) to such contract, agreement or instrument would
reasonably be expected to result in a Material Adverse Effect or is in violation
of any term of or in default under any contract, agreement, or instrument
relating to any Indebtedness, except where such violation and defaults would not
result, individually or in the aggregate, in a Material Adverse Effect or is a
party to any contract, agreement, or instrument relating to any Indebtedness,
the performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect, have been provided in the Company’s
Form 10-K filed with the SEC for December 31, 2006, including but not limited
to, the notes to the financial statements provided in the Form 10-K, as listed:



  •   Note K – Bank Credit Facility



  •   Note L – Accrued Losses on Contracts, Deferred Compensation, and Warranty
Reserves



  •   Note M – Long Term Debt



  •   Note P – Contingencies and Commitments



  •   Note Q – Fair Value of Financial Instruments



  •   Note R – Derivative Financial Instruments



  •   Note U – Income Taxes



  •   Note Y – Off Balance Sheet Transaction

The following are obligations for which financing statements or other security
documents have been filed to secure payment of the obligations:

                  Entity   Party/ Description   Approximate Amount
Mecar USA, Inc.
  Wachovia Bank / Performance Bond   $ 48,672  
Mecar USA, Inc.
  Bankcorp South   $ 31,250  
News/Sports Microwave Rental, Inc.
  TCF Equipment Finance / Equipment Lease   $ 81,683  

See also the Indebtedness enumerated in Schedule 3(d)(d)

15

Schedule 3(t)

Absence of Litigation

On March 23, 2007, the staff of the Division of Enforcement of the SEC informed
the Company that the staff is conducting an inquiry to determine whether there
have been any violations of the federal securities laws and requested that the
Company voluntarily produce information relating to the Company’s Form 8-K filed
with the SEC on February 9, 2007, which reported certain errors in the Company’s
financial statements for the three and nine month periods ended September 30,
2006. The Company believes, at this time, that the inquiry remains open.

On April 24, 2007, Kings Road Investments Ltd. filed a Complaint against the
Company in the United States District Court for the Southern District of New
York (Civil Action No. 07-CV-03262), requesting money damages of not less than
$16,664,854 plus interest, costs and attorneys’ fees.

Suit has been filed in Belgium against one of the members of the VSK Group for
alleged breach of contract, seeking damages of less than $150,000.

A former employee filed suit in Belgium against the Company and Mecar S.A. for
unpaid severance and other amounts totaling less than $400,000.

16

Schedule 3(v)

Employee Relations

Mecar USA, Inc.’s (“Mecar”) hourly workers are represented by a labor union. The
relations with the labor union are explained by the Company in the Company’s
Form 10-K filed with the SEC for the period ended December 31, 2006 under
Item 1. Business.

17

Schedule 3(z)

Subsidiary Rights

Mecar S.A.’s current credit facility arrangement prohibits Mecar S.A. from
making dividends.

18

Schedule 3(aa)

Tax Status

As explained in the Company’s Form 10-K for the period ending December 31, 2006,
Mecar S.A. is currently under examination by Belgian taxing authorities. The
audit covers the 2004 tax year and relates to undocumented management fees, the
calculation of inventory reserves and the calculation of interest expense
related to a timing difference on the recognition of unrealized/realized
currency exchange gains and losses. The audit is not expected to be completed
until the third quarter of 2007. Based on discussions with the tax inspector,
the Company believes that the appropriate supporting documentation for the
calculation of inventory reserves has been provided and no adjustment will be
required. However, management believes that it will be required to pay tax on
the unrealized/realized foreign currency gain in 2004, which will be offset by a
deduction in 2005 when the company recorded the gain in its statutory books.
Accordingly, as of December 31, 2006, the Company recorded a liability of
$3,194,000 for the tax on the foreign currency gains.

19

Schedule 3(bb)

Internal Accounting and Disclosure Controls

In the Company’s 10-K for the fiscal year ended December 31, 2006, filed on
March 23, 2007, the Company summarized in Management’s Report on Internal
Controls over Financial Reporting (Item 9A) and reported by the auditors in the
Report of Independent Registered Public Accounting Firm, that the Company had
two material weaknesses outstanding in its internal control over financial
reporting. One weakness was that Mecar did not have proper maintenance of an
appropriate contract cost accounting ledger, and the other weakness related to
the Company’s financial reporting processes. While the Company has taken actions
to remediate these weaknesses, the Company has not completed its testing and
determined whether these weaknesses have been remediated as of the date hereof.
Therefore, these material weaknesses may continue to exist. In addition to the
material weaknesses reported by the Company, the Company’s internal control
testing identified two significant deficiencies in internal controls that exist
at the Company that were not required to be disclosed pursuant to the terms of
the Sarbanes-Oxley Act of 2002. These deficiencies relate to general IT controls
and a lack of segregation of duties. These deficiencies, if combined, could
create a material weakness in the Company’s internal controls.

20

Schedule 3(dd)

Ranking of Notes

Each of the following debts is senior to, or ranks pari passu with, the Notes:

                                          Description   Borrower   Amount  
Agreement   (Lender)   31-May-07
2003 Van
  News/Sports Microwave Rental, Inc.   $ 26,732.00       07/01/03     GMAC   $
6,237.81  
 
                                       
Forklift
  News/Sports Microwave Rental, Inc.   $ 197,402.57       09/01/05     One
Source/ TCF Eqpt Finance   $ 87,268.07  
 
                                       
 
                          Crown Credit Company/ Crown        
Forklift
  SeaSpace Corporation   $ 18,390.00       08/01/05     Equipment Company   $
10,266.23  
 
                                       
Intellectual Property
  SeaSpace Corporation   $ 250,000.00       08/01/05     LJT & Associates   $
250,000.00  
 
                                       
GMS Purchase
  The Allied Defense Group, Inc.   $ 6,700,000.00       11/01/05     Sam Nasiri
  $ 5,862,500.00  
 
                                       
Telephone System
  The Allied Defense Group, Inc.   $ 10,072.61       04/01/04     Inter-Tel
Leasing, Inc.   $ 4,755.85  
 
                                       
Dell Computer
  The Allied Defense Group, Inc.   $ 2,766.15       02/16/06     Dell Financial
Services   $ 1,370.63  
 
                                       
Dell Computer (5)
  The Allied Defense Group, Inc.   $ 10,751.58       04/14/06     Dell Financial
Services   $ 4,718.68  
 
                                       
Dell Desktops (3)
  The Allied Defense Group, Inc.   $ 3,549.54       04/19/06     Dell Financial
Services   $ 3,414.18  
 
                                       
Dell Computer (3)
  The Allied Defense Group, Inc.   $ 6,570.96       08/30/06     Dell Financial
Services   $ 6,320.38  
 
                                       
Dell Computer
  The Allied Defense Group, Inc.   $ 1,499.93       04/01/07     Dell Financial
Services   $ 1,378.25  
 
                                       
CMS Purchase
  VSK Electronics N.V.   $ 400,000.00       08/01/04             $ 100,000.00  
 
                                       
Vigitec Mortgage
  VIGITEC, S.A.     433,813.67 €       03/25/99     CBC Bank     103,073.00 €  
 
                                       
Phone Lease
  VSK Electronics N.V.     43,948.00 €       03/29/02     Siemens     16,536.00
€  
 
                                       
Scientific Research Loan
  VSK Electronics N.V.     107,283.00 €       1984???     Gvt Export Agency    
107,283.00 €  
 
                                       

21

Schedule 4(c)

Reporting Status

For the 10-Q required for the period ending June 30, 2007, based on the Initial
Closing Date of this transaction and the bifurcation and valuation services that
will be required in order to properly reflect this transaction in the financial
statements, the Company may file its Form 10-Q after the SEC date required for
the filing of that Form. In view of potential transactions, including this
transaction, for the 10-Q required for the period ending September 30, 2007, the
Company may file its Form 10-Q after the SEC date required for the filing of
that form.

22

Schedule 4(d)

Use of Proceeds

Senior Permitted Indebtedness, including the Company’s Note obligations to Sam
Nasiri.

Payments required for capital leases.

23